Exhibit 10.14


TRINITY INDUSTRIES, INC.
DIRECTOR COMPENSATION
Summary Sheet as of December 5, 2019


On December 5, 2019, the Board of Directors approved the following compensation
for non-employee directors, effective in 2020:


•
Board member annual retainer - $70,000

•
Annual equity compensation - $130,000, using a date of grant share price as the
basis for awards, with a minimum vesting period of one year

•
Independent Chairman of the Board - annual retainer of $125,000, to be paid in
cash and/or equity, as selected by the Chair

•
Chairs of the Audit Committee and Human Resources Committee - annual retainer of
$20,000

•
Chairs of Corporate Governance and Risk Committee and Finance and Risk Committee
 - annual retainer of $15,000

•
Board meeting fee - $2,000 for each meeting attended

•
Committee members - $2,000 for each meeting attended

•
Ad hoc or special assignment work performed for or at the request of the
Chairman or Chief Executive Officer and President - $2,000 per day

•
Additional retainers for non-employee directors working on the search for a new
Chief Executive Officer:

◦
Chairman of the Board - $25,000

◦
Other non-employee directors working on the search - $12,500






